Citation Nr: 1119963	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 for the service-connected residuals of a fracture of L1 prior to January 6, 2005, and in excess of 40 percent thereafter.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected cervical strain.

3.  Entitlement to an evaluation in excess of 20 percent for the service-connected radiculopathy of the left lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected radiculopathy of the right lower extremity.

5.  Entitlement to an evaluation in excess of 10 percent for the service-connected radiculopathy of the left upper extremity.

6.  Entitlement to a compensable evaluation for the service-connected radiculopathy of the right upper extremity.  

7.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the RO. 

During the course of the appeal, in a February 2005 rating decision, the RO increased the evaluation for the service-connected lumbar spine disability from 20 to 40 percent disabling, effective on January 6, 2005.  As less than the maximum benefit was awarded, the Veteran's claim remained in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

In the February 2005 decision, the RO also had decreased the rating for the service-connected cervical spine disability from 20 to 10 percent disabling, effective on January 6, 2005.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2009. A transcript of the hearing has been associated with the claims folder. 

In the November 2009 decision, the Board held that the reduction of the rating for the service-connected cervical strain from 20 to 10 percent disabling was not proper and, thus, was void ab initio.  The RO reinstated the 20 percent rating in August 2010.  

In November 2009, the Board additionally remanded the claims for an evaluation in excess of 20 for the service-connected residuals of a fracture of L1 prior to January 6, 2005, and in excess of 40 percent thereafter and for an evaluation in excess of 20 percent for the service-connected cervical strain for further development and adjudication.

During the pendency of the appeal, in January 2011, the RO awarded service connection for radiculopathy effective on December 21, 2010, as follows: 20 percent for the left lower extremity; 10 percent for the right lower extremity; 10 percent for the left upper extremity; and noncompensable for the right upper extremity.  

As will be discussed, the claims pertaining to radiculopathy of the bilateral upper and lower extremities are part and parcel of the claims for higher ratings for residuals of a fracture of L1 and cervical strain

The entire appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional notice and adjudication is necessary prior to appellate disposition of the claims.  

As noted in the Introduction, in November 2009, the Board remanded the claims pertaining to an evaluation in excess of 20 percent for the service-connected residuals of a fracture of L1 prior to January 6, 2005, and in excess of 40 percent thereafter, and to an evaluation in excess of 20 percent for the service-connected cervical strain for further development and adjudication.

While the case was in Remand status, in a January 2011 rating decision, the RO awarded service connection for radiculopathy effective from December 21, 2010, as follows: 20 percent for the left lower extremity; 10 percent for the right lower extremity; 10 percent for the left upper extremity; and noncompensable for the right upper extremity.  

The separate ratings for radiculopathy were made possible by the amendments to the regulations for intervertebral disc syndrome (IVDS) effective on September 22, 2002, which allowed for IVDS to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

The September 26, 2003, revisions to the VA rating schedule further established a General Rating Formula for Diseases and Injuries of the Spine and also provided for the evaluation of any associated objective neurologic abnormalities.  
In the January 2011 rating decision, the RO indicated the decisions pertaining to the award of radiculopathy of the upper and lower extremities were inextricably intertwined with the "appellate issue," presumably the claims for increased ratings for the cervical and lumbar spine.   

While it is correct that the claims pertaining to radiculopathy of the bilateral upper and lower extremities are part and parcel of the claims for higher ratings for the underlying service-connected residuals of a fracture of L1 and cervical strain, the Board does not find that it was made clear to the Veteran in the rating decision.  

It most certainly was not made clear by the January 2011 Supplemental Statement of the Case (SSOC), which did not set forth the rating criteria for neurological disorders or contain a discussion of the neurological disorders.

What is problematic to the Board, is that the January 2011 rating decision, which awarded radiculopathy effective from December 2010 (nine years after the Veteran filed his increased rating claim in August 2001), does not appear to have considered separate ratings for neurological disorders prior to December 2010.  

As noted, the amended regulations provided for these separate ratings in 2002 and 2003.  Even Diagnostic Code 5293, pertaining to intervertebral disc syndrome, prior to the changes in September 2002, allowed for a higher rating based on other neurological findings appropriate to site of diseased disc.   38 C.F.R. § 4.71a.

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  

If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000.  

For these reasons, the Board finds that the Veteran has not had proper notice and the matters must be readjudicated by the RO.  Further, the Veteran should be given the opportunity to submit evidence about the severity of the service-connected radiculopathy, prior to December 2010.  It would be potentially prejudicial to the Veteran for the Board to decide the appeal at this juncture.   

Finally, as the Board noted in November 2009, the Veteran has raised the issue of a TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  

The United States Court of Appeals for Veteran's Claims (Court) has held that, when evidence of unemployability is presented in cases such as this, the issue of whether TDIU will be assigned should be handled during the determination of the disability rating assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).   

In November 2009, the Board instructed the RO to adjudicate the issue of entitlement to a TDIU rating, which the RO failed to do.  As the remand orders of the Board were not complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The increased rating claims for radiculopathy, residuals of a fracture of L1, and cervical strain, will impact his TDIU claim and thus, are considered inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together); see also Ephraim v. Brown,  5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Upon remand, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.   

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.

2.  The RO should conduct all necessary notice and development required for the purpose of adjudicating the Veteran's claim for a TDIU rating.

3.  The RO must readjudicate the Veteran's increased rating claims for the service-connected residuals of a fracture of L1 and for cervical strain.  This readjudication must consider whether the Veteran was entitled to separate ratings for radiculopathy at any time prior to December 2010 (the claim was filed in August 2001), in light of all the evidence of record.  The SSOC must set forth all the pertinent rating criteria for the spine and neurological disorders from 2001 to the present.  The SSOC must be fully responsive and the Veteran must be afforded a reasonable opportunity for response.  

4.  Thereafter, the RO should adjudicate the Veteran's claim for TDIU rating in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


